Opinion filed
per curiam,
*611This was an application submitted by appellant on the first day of the call of causes from that Circuit, for relief from his omission to file his return in time. The motion was made under the leave granted him at the April term. See 28 S. C., 610. Respondent contended that the motion should have been submitted on the first day of the term, so that the cause would have been now ready for hearing, if the motion was successful.
The court held that the motipn should be granted, and the appeal reinstated for a hearing at the present term, as this case fell under the principle announced in Tribble v. Poore, 28 S. C., *612565.